Citation Nr: 0318009	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to October 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claims on appeal.

Historically, the veteran's claim for service connection for 
a back disorder was denied by rating decision dated in July 
1995 on the basis of new and material evidence.  By decision 
dated in May 2001, the Board reopened the claim and remanded 
for further development.  The issue of entitlement to service 
connection for hypertension was denied by rating decision 
dated in August 1995.  In December 1998, February 2000, and 
May 2001, the Board remanded the issue, among others, for 
further development.  

A hearing was held before the undersigned Member of the Board 
sitting in Columbia, South Carolina, in February 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

Further, with respect to the additional claims of entitlement 
to service connection for right and left knee disorders, the 
Board notes that the RO denied the claims based on new and 
material evidence by rating decision dated in February 2003.  
The veteran indicated his disagreement by correspondence 
dated in March 2003.  As it does not appear that a statement 
of the case has yet been issued, a remand is warranted.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of hypertension. 

3.  In-service low back symptoms are shown to have been acute 
and transitory, and resolved without continuing residuals.

4.  Post-service medical evidence is negative for 
hypertension or a low back disorder for many years after 
service separation.

5.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any current hypertension or a chronic low back 
disorder.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty, and hypertension may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  A chronic low back disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that he was told he had 
borderline hypertension in service, is now diagnosed with 
hypertension, and should be service-connected.  He further 
asserts that he injured his back in-service, which caused his 
current back disorder.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, service connection for cardiovascular disease 
may be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  Moreover, hypertension is defined as a diastolic 
blood pressure predominantly 90mm, or greater.  Isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).

After a review of the evidence, the Board finds that the 
claims must be denied.

Hypertension

At the time of his entrance physical, the veteran apparently 
reported that his blood pressure had been 134/98 one year 
previously.  During the examination, his blood pressure was 
reported at 134/80.  Follow-up three-day blood pressure 
testing reflected blood pressure readings in the 120s-
130s/70s-80s, with the highest reading of 154/82.  Military 
treatment for a myriad of complaints reflect blood pressure 
readings in the 120s-140s/80s-90 range.  In August 1977, he 
complained of headache and fever.  His blood pressure was 
reported at 150/100.  Additional blood pressure readings over 
the course of the following week were noted as 140/98, 
130/90, 130/86, and 132/90.  There was no diagnosis made of 
hypertension and no medication given.  In an October 1978 
service examination, his blood pressure reading was reported 
as 120/78.  At the time of service separation, it was noted 
to be 110/80.  There was no diagnosis, or even mention, of 
hypertension at that time.  Therefore, the Board finds no 
evidence of a chronic disability related to hypertension at 
the time of military discharge.

Next, post-service medical evidence fails to reflect 
treatment for hypertension for many years after service 
separation.  Of note, blood pressure readings dated in the 
mid-1990s were reported in the 130s-150s/70s-90s.  There was 
no diagnosis or treatment for hypertension reported.  At a 
hearing before the RO, the veteran reflected that his blood 
pressure readings ran high but he controlled it by not 
letting things bother him too much.  He acknowledged that he 
had not been diagnosed with hypertension and was on no 
medication.  In an August 1999 VA examination report, he 
related that he had hypertension in the past but was not sure 
when he had actually had it  The examiner noted past blood 
pressure readings of 140/98 and 126/96 in the file but 
stressed that the veteran had never been treated for 
hypertension.  After a physical examination, there was no 
diagnosis made with respect to hypertension.  Since there was 
no diagnosis of hypertension made in either the post-service 
treatment records or in the 1999 VA examination, the Board 
finds that this medical evidence fails to support a finding 
of continuity of symptomatology related to hypertension.

At a hearing before the Board in February 2001, the veteran 
testified that he had been diagnosed with hypertension two 
years previously (approximately 1999).  He reflected that he 
had an episode of high blood pressure during service and was 
currently taking blood pressure medication.  In a December 
2002 VA hypertension examination, the examiner noted elevated 
blood pressure readings in August 1979 (misstated at August 
1997) during military service but remarked that the veteran 
had never been placed on medication.  His blood pressure at 
the time of the examination was 110/70 and it was noted that 
he was on no medication.  The final diagnosis was 
"questionable hypertension" and the examiner concluded that 
the private medical records were needed to confirm that the 
veteran needed blood pressure medication.  In a January 2003 
follow-up statement, the VA examiner stated that one high 
reading of blood pressure during active duty was not relevant 
to diagnose hypertension.  She remarked that the veteran 
needed to produce medical records of hypertension from 1979 
to 1997.

Even assuming that the veteran currently carries a diagnosis 
of hypertension (which is not confirmed by the medical 
evidence of record), the Board places significant probative 
value on the, at a minimum, nearly 20-year gap between 
discharge from military service and the first reported 
medical history of hypertension and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1977 and the veteran's first 
claim of a diagnosis of hypertension in approximately 1999.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hypertension to active military service, despite the 
veteran's contentions to the contrary.  In fact, his elevated 
blood pressure readings have been attributed to his post-
service weight.  The mere contentions of the veteran as to a 
medical nexus, no matter how well-meaning, without supporting 
medical evidence that would etiologically relate his 
complaints with an event or incurrence while in service, will 
not support a claim for service-connection.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993).  

Further, the Board places significant probative value on the 
January 2003 medical opinion that a single high blood 
pressure reading in 1977 would not be relevant to a current 
diagnosis (if shown) of hypertension.  The Board is inclined 
to place high probative value on this evidence as it 
specifically addresses the relationship between the veteran's 
elevated blood pressure readings in service and his current 
claim.

In sum, even accepting that the veteran has a current 
diagnosis of hypertension, the Board places greater probative 
value on the lack of post-service treatment for many years 
after service separation, and the absence of medical evidence 
establishing a nexus between military service and the 
veteran's current complaints.  

Low Back

Service medical records reflect that the veteran sought 
treatment in September 1973 after he strained his back while 
bending over.  Medication and a bed board were ordered.  In 
January 1976, he was working with a 95 pound jackhammer and 
experienced low back pain.  The diagnosis was lumbosacral 
strain and he was profiled for three days.  Approximately 10 
days later, he reported relief of symptoms and had full range 
of motion without pain.  In an October 1978 military 
examination, the clinical evaluation of the spine was normal.  
In a September 1979 service separation examination, the 
clinical evaluation of his spine was also noted to be normal.  
In October 1979, he was discharged from military service.  
Therefore, the Board finds no evidence of a chronic low back 
disability during military service.

Next, the Board notes that the veteran filed a previous claim 
for a back disorder, which was denied by rating decision 
dated in 1982 on the basis that the in-service back injuries 
were acute and transitory.  At that time, there was 
apparently no current diagnosis of a back disability.  This 
suggests to the Board, that the veteran had not been 
diagnosed with a chronic back disorder in 1982, three years 
after discharge.  The first indication of a back problem 
contained in the claims file is a treatment authorization 
form dated in July 1994 showing that the veteran slipped and 
fell injuring his low back.  He was diagnosed with low back 
strain.  A July 1994 magnetic resonance imaging (MRI) report 
reflected degenerative disc disease at L4-5 and L5-S1 with 
very small central disc herniation at L5-S1 causing no 
impression upon the thecal sac or exiting nerve roots, and 
mild facette hypertrophy at L3-4 and L4-5 with no additional 
disc herniation, spinal canal stenosis, or fracture.  

In a January 1995 treatment record, the veteran complained of 
chronic low back pain due to an in-service back injury.  In a 
February 1995 letter from a private insurance company, he was 
told that he may have pre-existing spondylosis and suggested 
that he might qualify for money as an injured employee.  
Subsequent treatment records show that he injured his back in 
a slip-and-fall in July 1996, and in a June 1998 vehicle 
accident.  Subsequent private and VA medical records show on-
going complaints of back pain.  At a hearing before the RO in 
January 1997, he testified as to a neck injury which has 
subsequently been withdrawn.  

Notwithstanding his continued assertions of on-going back 
pain since discharge, the evidence associated with the claims 
file does not show on-going treatment for a low back disorder 
until 1994, 15 years after service separation.  Thus, the 
multi-year gap between separation from service and treatment 
in this case fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  

Further, in the most recent VA examination report dated in 
December 2002, the VA physician reviewed the veteran's past 
medical history, noted an in-service history of back pain 
with bedrest, muscle relaxants, and physical therapy, post-
service complaints of back pain, and current complaints.  
After a physical examination, the examiner opined that there 
was no evidence in the chart that the veteran's complaints of 
mechanical low back pain and myofascial low back pain without 
subjective evidence of radicular signs or symptoms were 
related to military service.  The Board is inclined to place 
significant probative value on this opinion as it was 
undertaken for the specific purpose of addressing the claim 
on appeal.

The Board has considered the veteran's statements and sworn 
testimony that he has experienced back pain since separation 
from service in 1979.  Although the veteran's statements and 
sworn testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  His assertions are not deemed to be 
persuasive in light of the other objective evidence of record 
showing no continuing findings indicative of a low back 
disorder.  He lacks the medical expertise to offer an opinion 
as to the existence of current pathology, as well as to 
medical causation of any current disability.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology and the lack of a medical nexus, 
service connection is not warranted for a low back disorder.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for him to submit specific 
types of competent evidence that would substantiate his 
claims, and of the specific reasons for denying his claims.  
By virtue of the information contained in the August 1995 
rating decision, the April 1996 and October 1999 statements 
of the case, and the subsequent supplemental statements of 
the case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  

Further, the RO also notified him by letter dated in August 
2001 of his due process rights under the VCAA and that he 
needed to submit evidence in support of his claim, such as 
private medical records, VA records, doctors' records, 
medical diagnoses, and medical opinions, and that VA would 
assist him in obtaining those records.   In addition, 
specific evidence, including offering the veteran an 
opportunity to report any recent treatment, was requested in 
the May 2001 remand.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
recent medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, and private treatment records.  

Moreover, while it appears that there are no clinical records 
for the period prior to the time the veteran filed the 
current claims, there is no evidence of hypertension shown 
for several years after he filed the current claim; 
therefore, it is reasonable for the Board to conclude that 
there was no evidence of hypertension pre-1995 (the date the 
claims were filed).  In addition, the veteran has 
acknowledged that he was not diagnosed or treated for 
hypertension prior to 1999.  Therefore, there is no need to 
obtain the pre-1995 records as there is no evidence that he 
was either treated for or diagnosed with hypertension during 
that time period.  Further, although the veteran has reported 
on-going complaints of back pain since military discharge, he 
had not indicated that he sought medical treatment during 
that time.  As such, a further delay for records which would 
not be reflective of relevant treatment is not warranted.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for 
hypertension is denied.

The claim for entitlement to service connection for a low 
back disorder is denied.


REMAND

With respect to the remaining issues of whether new and 
material evidence has been submitted to reopen claims for 
bilateral knee disorders, as indicated in the Introduction, 
the veteran filed a timely notice of disagreement to the 
February 2003 rating decision but the RO has not yet issued a 
statement of the case (SOC) with respect to those claims.  
The Veterans Claims Court has directed that where a veteran 
has submitted a timely notice of disagreement with an adverse 
decision and the RO has not yet issued an SOC addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Moreover, while the case is on remand status, the veteran is 
free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issue of whether new and 
material evidence has been submitted to 
reopen claims of right and left knee 
disorders to the veteran and his 
representative. 

3.  The veteran is informed that the 
issues will be returned to the Board 
following the issuance of the statement 
of the case only if the are perfected by 
the filing of a timely and adequate 
substantive appeal.

If a timely substantive appeal is filed as to the issues, the 
case should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in these 
claims.  No action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


